             Case 1:19-cr-10390-IT Document 24 Filed 11/05/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                        )
                                                )
        v.                                      )   Criminal No. 19-10390-IT
                                                )
CRISHANTY AYBAR ARIAS,                          )
                                                )
                        Defendant.              )


                JOINT MEMORANDUM PURSUANT TO LOCAL RULE 116.5(a)

        The United States and counsel for the Defendant file this joint memorandum pursuant to

Local Rule 116.5(a), stating the following:

        1.       The government has provided automatic discovery. Defendant has asked the

government to identify the confidential informant who allegedly made controlled purchases of

narcotics from the defendant. The government has denied this request. Defendant intends to file a

motion to compel.

        2.       Defendant does not anticipate requesting additional discovery.

        3.       It does not appear at this time that there is a need for a protective order regarding

the dissemination of sensitive information.

        4.       Defendant has not yet decided whether he will file any pretrial motions under

Rule 12(b).

        5.       The parties agree that the government will provide expert disclosures no later than

four weeks before trial and the Defendant will provide expert disclosures no later than two weeks

before trial.

        6.       The Court has previously excluded the period from October 10, 2019, through

November 12, 2019, for the purposes of the Speedy Trial Act. The parties agree that the period
             Case 1:19-cr-10390-IT Document 24 Filed 11/05/19 Page 2 of 2




between November 12, 2019, and the date of the interim status conference requested in

paragraph 8 be excluded pursuant to 18 U.S.C. § 3161(h)(7)(a). The parties submit that the ends

of justice served by permitting defense counsel to review and evaluate the discovery outweighs

the best interest of the public and the Defendant in a speedy trial.

        7.      The parties have not yet had an opportunity to discuss a possible plea. They

estimate that a trial will take two to three days.

        8.      The parties request that the interim status conference be scheduled during the

week of January 13, 2020.

                                       Respectfully submitted,

 CRISHANTY AYBAR ARIAS                                   ANDREW E. LELLING
 By his attorney,                                        United States Attorney

 /s/ Paul A. Farina                                      By: /s/ Christine Wichers
 PAUL A. FARINA                                          CHRISTINE WICHERS
 23 Main Street                                          Assistant U.S. Attorney
 Andover, MA 01810                                       One Courthouse Way
 (978) 749-8808                                          Boston, MA 02210
 Pfarina7@aol.com                                        (617) 748-3278
                                                         christine.wichers@usdoj.gov




                                        Certificate of Service

        I certify that, on November 5, 2019, this document filed through the ECF system was sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                /s/ Christine Wichers
                                                Christine Wichers




                                                     2
